Citation Nr: 0319449	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  95-26 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
gastrointestinal disorder as a result of exposure to ionizing 
radiation.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
fingernail disorder as a result of exposure to ionizing 
radiation.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
prostate gland disorder as a result of exposure to ionizing 
radiation.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
removal of the gallbladder as a result of exposure to 
ionizing radiation.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty in the United States Navy 
from December 1943 to January 1946.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in  September 1995 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A decision of the Board in June 1988 denied the veteran's 
claim of entitlement to service connection for residuals of 
radiation exposure, including a stomach disorder, a 
fingernail disorder, a prostatic disorder, and gallbladder 
removal.  That decision is final.  See 38 U.S.C.A. § 7104(b) 
(West 2002).  Subsequent to the June 1988 Board decision, the 
veteran submitted additional evidence in an attempt to reopen 
his claims.  The RO found that the additional evidence was 
not new and material, and the current appeal ensued.

In June 1998 and August 2000, the Board remanded this case to 
the RO.  The case was most recently returned to the Board in 
July 2003.





FINDINGS OF FACT

1.  A decision of the Board in June 1988 denied entitlement 
to service connection for a gastrointestinal disorder, a 
fingernail disorder, a prostatic disorder, and removal of the 
gallbladder.

2.  Evidence received since June 1988 is not so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims for service connection for 
disorders of the gastrointestinal system, fingernails, 
prostate gland, and gallbladder.


CONCLUSIONS OF LAW

1.  A decision of the Board in June 1988, denying entitlement 
to service connection for a gastrointestinal disorder, a 
fingernail disorder, a prostatic disorder, and removal of the 
gallbladder, claimed as results of exposure to ionizing 
radiation, is final.  38 U.S.C.A. § 7104(b) (West 2002).

2.  Additional evidence received since June 1988 is not new 
and material, and claims of entitlement to service connection 
for disorders of the gastrointestinal system, fingernails, 
prostate gland, and gallbladder, claimed as results of 
exposure to ionizing radiation, are not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim 
and whether VA or the claimant is expected to obtain any such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the instant case, the Board finds that VA has 
complied with the requirements of the statute.  The veteran 
has not identified any evidence which may be pertinent to his 
claims which the RO has not obtained and considered.  The RO 
notified the veteran of the requirements in law to establish 
entitlement to the benefits which the veteran is seeking.  In 
the remand of June 1998, the Board found that the veteran 
should be afforded an opportunity to submit evidence showing 
a relationship between the disabilities for which he was 
seeking service connection and his exposure to ionizing 
radiation in service.  In a July 1998 letter, the RO notified 
the veteran that he might submit such evidence in support of 
his claims.  In addition, in an April 2003 letter, VA's Tiger 
Team at the RO in Cleveland, Ohio, notified the veteran that 
he should identify any additional medical records which might 
support his claims and VA would assist him in obtaining any 
such records.  The veteran did not respond to the July 1998 
or April 2003 VA letters by submitting or identifying any 
additional evidence.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's attempt to reopen his claims and 
that the notice provisions of the VCAA have been complied 
with.  The Board finds that there will be no prejudice to the 
veteran if the Board decides his appeal at this time and the 
Board will, therefore, proceed to consider the veteran's 
appeal.  See Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002); see also Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

Service incurrence or aggravation on a radiation basis may be 
presumed under 
38 U.S.C.A. § 1112(c) (West 2002) and 38 C.F.R. § 3.309(d) 
(2002) for certain diseases, if certain requirements are met, 
to include the veteran's participation in a radiation-risk 
activity.  Disabilities of the gastrointestinal (GI) system, 
fingernails, prostate gland, and gallbladder are not among 
the diseases listed at 38 C.F.R. § 3.309(d).

38 C.F.R. § 3.311 (2002) provides instruction on the 
development of claims based on exposure to ionizing 
radiation.  Section 3.311(a) (2002) calls for the development 
of a dose assessment where it is established that a 
radiogenic disease first became manifest after service, where 
it was not manifest to a compensable degree within any 
applicable presumptive period specified in either 38 C.F.R. 
§ 3.307 or 38 C.F.R. § 3.309, and where it is contended that 
the disease is a result of ionizing radiation in service.  
The provisions of 38 C.F.R. § 3.311 do not give rise to a 
presumption of service connection, but rather establish a 
procedure for handling claims brought by radiation exposed 
veterans or their survivors.  See Ramey v. Gober, 120 F. 3d 
1239, 1244 (Fed. Cir. 1997).

38 C.F.R. § 3.311(b)(2) (2002) lists the 24 radiogenic 
diseases, which include numerous form of cancer, leukemia, 
multiple myeloma, non-malignant thyroid nodular disease, 
tumors of the brain and central nervous system, and lymphomas 
other than Hodgkin's disease.  The radiogenic diseases listed 
at 38 C.F.R. § 3.311(b)(2) do not include non-cancerous 
disabilities of the GI system, fingernails, prostate gland, 
or gallbladder.

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period as specified in 38 C.F.R. §§ 3.307, 3.309, 
and it is contended that the disease is a result of exposure 
to ionizing radiation in service, an assessment will be made 
as to the size and nature of the radiation dose or doses.  
38 C.F.R. § 3.311(a)(1) (2002).  Where necessary pursuant to 
38 C.F.R. § 3.311(a)(1), dose information will be requested 
as follows: in all claims based on participation in the 
American occupation of Hiroshima or Nagasaki, Japan, prior to 
July 1, 1946, dose data will be requested from the Department 
of Defense.  See 38 C.F.R. § 3.311(a)(2)(ii) (2002).  

When it is determined that a veteran was exposed to ionizing 
radiation as a result of participation in the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946, and the veteran subsequently developed a radiogenic 
disease, and such disease first became manifest within the 
period specified in 38 C.F.R. § 3.311(b)(5), before its 
adjudication the claim will be referred to the Under 
Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c).  If any of the 
foregoing 3 requirements has not been met, it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  See 38 C.F.R. 
§ 3.311(b)(1) (2002).

If a claim is based on a disease other than one of those 
listed in 38 C.F.R. § 3.311(b)(2), VA shall nevertheless 
consider the claim under the provisions of 38 C.F.R. § 3.311 
provided that the claimant has cited or submitted competent 
scientific or medical evidence that the claimed condition is 
a radiogenic disease.  See 38 C.F.R. § 3.311(b)(4) (2002).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 2002).  If new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the claim shall be reopened and the former 
disposition of the claim shall be reviewed.  38 U.S.C.A. 
§ 5108 (West 2002).

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

When a veteran seeks to reopen a final decision based on new 
and material evidence, a sequential analysis must be applied.  
See Elkins v. West, 12 Vet. App. 209, 214-5 1999); Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Then, the merits of the claim may 
be evaluated, after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met. 

At the time of the Board's prior final denial of the 
veteran's claims in June 1988, the evidence of record 
included: the veteran's service medical records; a report by 
the Chief of Naval Operations; a report by the Defense 
Nuclear Agency; statements by the veteran; private medical 
treatment records; and VA treatment records.

The veteran's service medical records were entirely negative 
for any complaint, finding, or diagnosis related to his GI 
system, fingernails, prostate gland, or gallbladder.  At an 
examination for separation in January 1946, his abdomen and 
genitourinary system were evaluated as normal.

In August 1980, the Defense Nuclear Agency reported in a fact 
sheet that its conclusions were as follows:

In summary, DNA's extensive research over the past ten 
months has disclosed no basis for concern for veterans 
of the Hiroshima and Nagasaki force over an increased 
risk of adverse health effects.  The extensive 
radiation measurements and soil sample analyses by 
numerous Japanese and U.S. scientists in the weeks 
following the bombings are still available.  These 
readings and subsequent radiation measurements and 
sampling have formed the basis for intensive research 
over the past 35 years by Japanese and U.S. scientists 
of every aspect of the bombings and the radiation 
after-effects.  The Japanese and U.S. Governments - 
with the National Academy of Sciences managing the U.S. 
participation -  have supported, stimulated, and 
advanced this research, until the radiation aspects of 
the bombings and the related health effects are one of 
the most thoroughly researched topics known to science.  
Likewise, the history of the U.S. occupation of Japan 
is well documented in Army, Navy, and Marine Corps 
archives.  It is known which units were present, when 
they arrived, where they were stationed, what their 
missions were, and when they departed.

From the above data, detailed technical dose 
reconstructions can determine the maximum possible 
radiation doses that might have been received by any 
individuals.  Using all possible "worst case" 
assumptions, the maximum possible dose any individual 
serviceman might have received from external radiation, 
inhalation, and ingestion is less than one rem.  This 
does not mean that any individual approached this 
exposure level.  In fact, it is probable that the great 
majority of servicemen assigned to the Hiroshima and 
Nagasaki occupation forces received no radiation 
exposure whatsoever; and that the highest dose received 
by anyone was a few tens of milli-rem.  As regards 
health effects of this dose, all distinguished national 
and international groups of scientists whose views are 
regarded as authoritative in the field of ionizing 
radiation injury agree that the health risk from a dose 
such as this is negligible - - so small statistically 
that it cannot be expressed in meaningful terms.  

In October 1986, the Office of the Chief of Naval Operations 
reported as follows:

Navy data confirm that [the veteran] served aboard USS 
WHEATLAND (AKA-85) during the occupation of Japan in 
1945.  At that time his rating was Electrician's Mate 
Second Class.  Navy research indicates WHEATLAND was at 
Sasebo, Japan on October 16, 1945, and it is possible 
that [the veteran] may have visited Nagasaki.

Detailed technical dose reconstructions have determined 
the maximum possible radiation doses that might have 
been received by any individual who was at either 
Hiroshima or Nagasaki for the full duration of the 
American occupation, September 1945 to June 1946 for 
Nagasaki and September 1945 to March 1946 for 
Hiroshima.  Using all possible "worst case" 
assumptions, the maximum possible dose any individual 
servicemen might have received from external radiation, 
inhalation, and ingestion is less than one rem.  This 
does not mean that any individual approached this 
exposure level.  In fact, it is probable that the great 
majority of servicemen assigned to the Hiroshima and 
Nagasaki occupation forces received no radiation 
exposure whatsoever; and that the highest dose received 
by anyone was a few tens of millirem.

(The Board notes that a dose assessment was requested in the 
veteran's case by the RO prior to the Board's June 1988 
decision not because of his claims for service connection for 
disorders of the GI system, fingernails, prostate gland, or 
gallbladder but rather because the veteran had filed a claim 
of entitlement to service connection for skin cancer as a 
result of exposure to ionizing radiation.)

In a statement dated in August 1986, the veteran stated:

Approximately one to one and a half weeks after the 
Atom Bomb was dropped on Nagasaki - World War # August 
1945 the USS Wheatland followed the USS Missouri into 
Sasaboo [sic] Harbour.  I was attached to amphibious 
small boats, in the staff and assigned to a small 
landing party on shore approximately 4 or 5 hours 
before our ship docked.  We were told we were about 3 
miles from Nagassaki [sic] and Nagassaki Bay.  We were 
both aboard and on shore about 4 or 5 days.  We then 
anchored in the Sassaboo Bay about 3 weeks, 
approximately 6 or 7 miles from Nagassaki.  To 
summarize: I have not been well since returing [sic] 
from the service.  I have had continuing stomach 
problems from 1948 thru the present time...

(The Board notes that, in August 1986, the veteran stated 
that the onset of his GI symptoms was in 1948, and that, as 
noted above, he had been separated from active service in 
January 1946, which was 2 years earlier.)

Private medical records showed that, in August 1972, the 
veteran was seen for multiple complaints, including abdominal 
discomfort.  A physical examination of the abdomen was 
normal.  An intravenous pyelogram was within normal limits.  
The final diagnosis was probable functional hypoglycemia plus 
multiple psychosomatic complaints.  In May 1984, the veteran 
was noted to have a long history of acid peptic disease.  
Diagnostic tests showed florid gastritis.  As he had not 
tolerated Tagamet, the veteran was started on Zantac.

A VA treatment record in July 1986 noted diagnoses of: 
acute/chronic gastritis/duodenitis; cholecystitis, status 
post cholecystectomy (surgical removal of the gallbladder); 
and benign prostatic hypertrophy, status post transurethral 
resection of the prostate.

The bases of the Board's denial of service connection for a 
GI disorder, a fingernail disorder, a prostate gland disorder 
and gallbladder removal in the decision of June 1988 were: 
that none of the claimed disorders was a radiogenic disease; 
the veteran's medical records did not reflect findings of the 
claimed disorders in service or until many years thereafter; 
and there was no basis on which to relate the claimed 
disorders to service or to radiation exposure in service.

The additional evidence added to the record since the Board's 
June 1988 decision includes VA treatment records and 
statements by the veteran and his wife.

A VA treatment record in October 1994 noted that the veteran 
had non-ulcer dyspepsia, GERD (gastroesophageal reflux 
disease), and chronic, intermittent diarrhea.  This item of 
medical evidence is not new, because evidence of record in 
June 1989 showed that the veteran had GI disorders.  A VA 
treatment record in January 1996 noted that the veteran had 
dystrophy of fingernails, which were thick and yellow.  This 
item of evidence is new but it is not material, because the 
treatment record did not contain a finding that the veteran's 
fingernail disorder was related to any incident of or event 
in service, to include exposure to ionizing radiation.

In his statements, the veteran said that he began to not feel 
well about a year after his separation from service and that 
he believed that the disabilities for which he was seeking 
service connection may have been related to his exposure to 
radiation during the occupation of Japan.  The veteran's wife 
stated that he began to have stomach problems approximately a 
year after his return from service.

The statements by the veteran and his wife received since 
June 1988 are new but not material.  As laypersons, the 
veteran and his wife are not qualified to offer opinions on 
questions of medical diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  For 
that reason, their statements saying or implying that a GI 
disorder or other disorders suffered by the veteran after 
service are related to exposure to ionizing radiation lack 
probative value and thus are not material.

The Board notes that, despite being afforded ample 
opportunity to do so, the veteran did not submit any 
additional medical evidence or a medical opinion addressing 
the alleged relationship of his disabilities to his exposure 
in service to ionizing radiation.  He also did not submit any 
competent scientific or medical evidence that his GI, 
fingernail, prostate gland, and gallbladder disabilities are 
radiogenic diseases.

In sum, none of the additional evidence is probative as to 
the basis of the Board's June 1988 denial of service 
connection for the claimed disorders.  As new and material 
evidence has not been received, the claims for service 
connection for a GI disorder, a fingernail disorder, a 
prostate gland disorder, and removal of the gallbladder, 
claimed as results of exposure to ionizing radiation, are not 
reopened.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 
38 C.F.R. § 3.156 (2001).  





ORDER

New and material evidence not having been received to reopen 
claims of entitlement to service connection for a 
gastrointestinal disorder, a fingernail disorder, a disorder 
of the prostate gland, and removal of the gallbladder, the 
appeal is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

